Zollars, J.
Appellant was fined below for having sold intoxicating liquor on Sunday. The only ground urged for a reversal is, that the finding and judgment are not sustained by sufficient evidence.
It is claimed that the State did not prove the names of the persons to whom it claimed the liquor was sold, nor in any way identify them. Without deciding what the State proved, ■or was bound to prove in that regard, it is sufficient here that appellant by himself and his witnesses very clearly proved the names of those persons.
The real dispute was as to whether appellant sold them beer, as claimed by the State, or sweet cider, as claimed by him. Upon that question there was a conflict in the testimony. It was the right and duty of the trial court to determine the credibility of the witnesses, and it had facilities ■for doing that which it is impossible for this court to have. Where there is such a conflict, this court, as has been many times decided, will not reverse a judgment upon the weight •of the evidence.
Judgment affirmed, with costs.